JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00788-CV

                               DONALD GAUCI, Appellant

                                             V.

                        KATHRYN WOESSNER GAUCI, Appellee

         Appeal from the Probate Court No 2 of Harris County. (Tr. Ct. No. 430,385).

         This case is an appeal from the order signed by the trial court on June 24, 2014.
After submitting the case on the appellate record and the arguments properly raised by
the parties, the Court holds that the trial court lacked personal jurisdiction over the
proposed ward. Accordingly, the Court vacates the trial court’s order and dismisses the
case.

         The Court orders that the appellee, Kathryn Woessner Gauci, pay all appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered August 4, 2015.

Panel consists of Chief Justice Radack and Justices Higley and Massengale. Opinion
delivered by Justice Massengale.